  Case 2:11-cr-00036-SDW Document 33 Filed 09/29/20 Page 1 of 2 PageID: 101
PROB 12A
(7/93)

                                 United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
his
Name of Offender: Alhadi Armstrong                                                       Cr.: 11-00036-001
                                                                                          PACTS #: 60406

Name of Sentencing Judicial Officer:     THE HONORABLE SUSAN D. WIGENTON
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 03/09/2012

Original Offense:   18 U.S.C. § 922(g)(1): Convicted Felon in Possession of a Firearm

Original Sentence: 105 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment of $100, Substance Abuse Testing, Alcohol Treatment, Drug
Treatment, Prohibitions on Gang/Criminal Associations

Type of Supervision: Supervised Release                         Date Supervision Commenced: 11/08/2019

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1.                   A warrant was issued for Alhadi Armstrong by Irvington Police Department
                       following a reported physical altercation.
                       The victim stated she met Mr. Armstrong, her ex-boyfriend, at 40 Vine Avenue
                       in Irvington, New Jersey to retrieve her cellphone charger. While receiving the
                       charger, a verbal altercation ensued. During the altercation, Mr. Armstrong
                       asked the victim to go home and the victim refused to leave. Mr. Armstrong
                       reportedly, grabbed the victim’s legs, dragged her down the stairs and fled on
                       foot. The victim complained of pain to both legs and was transported to Rutgers
                       University Hospital. The victim refused a temporary order of protection and to
                       speak with a domestic violence advocate.
                       Mr. Armstrong turned surrendered himself on September 22, 2020.

U.S. Probation Officer Action:

Mr. Armstrong will be required to participate in the virtual U.S. Probation Office’s STOP (Skills,
Techniques, Options, and Plans for better relationships) Program and will meet once per week for 10 weeks
beginning on Monday, October 19, 2020. Attendance and completion of the homework assignments are
mandatory.

We respectfully request that no court action is taken at this time. We will update the Court if Mr. Armstrong
does not successfully complete the program and with the outcome of the pending matter.
  Case 2:11-cr-00036-SDW Document 33 Filed 09/29/20 Page 2 of 2 PageID: 102
                                                                                        Prob 12A – page 2
                                                                                        Alhadi Armstrong



                                                                Respectfully submitted,
                                                                Maria D. Goodwater/SGM
                                                                 By: Maria D. Goodwater
                                                                      U.S. Probation Officer
                                                                 Date: 09/23/2020

 /mdg

 APPROVED:



 Suzanne Golda-Martinez               09/23/2020
 SUZANNE J. GOLDA-MARTINEZ                     Date
 Supervising U.S. Probation Officer


Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other (as recommended by the Probation Office)


                                                       s/Susan D. Wigenton, U.S.D.J.
                                                               Signature of Judicial Officer


                                                       September 29, 2020
                                                                            Date
